DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the first amendment to non-final filed on July 26, 2022.
Claims 1, 12, and 16 have been amended and are hereby entered.
Claims 2 and 14 have been cancelled.
Claims 1, 3–13, and 15–20 are currently pending and have been examined.
Response to Amendment
The amendment filed July 26, 2022, 2022 has been entered.  Claims 1, 3–13, and 15–20 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed April 28, 2022.
Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1, 3–13, and 15–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
First of all, claims must be directed to one or more of the following statutory categories: a process, a machine, a manufacture, or a composition of matter.  Claims 1, 3–11, and 16–20 are directed to a machine (“An apparatus” and “A system”), and claims 12, ,13, and 15 are directed to a process (“A computer-implemented method”).  Thus, claims 1, 3–13, and 15–20 satisfy Step One because they are all within one of the four statutory categories of eligible subject matter.
Claims 1, 3–13, and 15–20, however, are directed to an abstract idea without significantly more.  For claim 1, the specific limitations that recite an abstract idea are:
receive a request from a requestor for a Net Asset Value with a timing attribute, the timing attribute to establish a time limit for capturing current data items responsive to the request; 
input to a . . . model the data items corresponding to prices for a subset of funds in a financial portfolio; 
determine . . . an approximation of the Net Asset Value for the financial portfolio in real time or near real time based upon the current data items for the subset of funds and a prediction of a control value at a particular point in time to approximate the Net Asset Value at the particular point in time based on the subset of the funds and weights determined for the data items . . ., the . . . model trained with historical data items corresponding to the prices of the funds and corresponding historical Net Asset Values to determine the weights to be assigned to the data items; 
determine a precision of the approximation of the Net Asset Value, the precision based on the size of the subset of funds for which data items are captured within the time limit, wherein the size of the subset of funds is based on the time limit; and 
output the approximation of the Net Asset Value to the requestor in response to the request.
Claims 1, 3–13, and 15, therefore, recite pricing assets, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction.  The claims also recite calculating asset value through a model, which is the abstract idea of mathematical concepts because it recites a mathematical relationship.  
For claim 16, the specific limitations that recite an abstract idea are:
. . . receive a plurality of information items, each of the information items representing a data point, a cancelation of a previous data point, or a correction of a previous data point; 
. . . receive a request from a requestor for a Net Asset Value with a timing attribute, the timing attribute to establish a time limit for capturing data items responsive to the request and to input into a . . . model the data items corresponding to prices for a subset of funds in a financial portfolio, to determine a precision of the approximation of the Net Asset Value, the precision based on the size of the subset of funds for which data items are captured within the time limit, wherein the size of the subset of funds is based on the time limit, and to output an approximation of the Net Asset Value to the requestor in response to the request;
the . . . model to determine the approximation of the Net Asset Value for the financial portfolio in real time or near real time based upon the data items for a subset of funds and the information items and a prediction of a control value at a particular point in time to approximate the Net Asset Value at the particular point in time based on the subset of the funds, weights determined for the data items . . . and the information items, the . . . model trained with historical data items corresponding to the prices of the funds and corresponding historical Net Asset Values to determine the weights to be assigned to the data items; and 
. . . store the plurality of information items . . ., wherein . . . refrain from changing or deleting any of the information items . . . and the . . . log is configured as a relational database. 
Claims 16–20, therefore, recite pricing assets, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction.  The claims also recite calculating asset value through a model, which is the abstract idea of mathematical concepts because it recites a mathematical relationship.  
The additional elements of the claims are various generic computer components to implement these abstract ideas (“memory”, “processing circuit”, “hardware circuit”, “machine learning model”, “computer”, “computing node”, “cloud service”, “interface logic”, “data storage”, “immutable log”, and “computer-networked environment”).
The additional elements are not integrated into a practical application because the invention merely applies the abstract idea to generic computer technology, using the computer to receive, process, and analyze data.  This is evidenced by specification paragraphs 83–85, 87–89, and 91–93, which disclose a plurality of generic computer technology that can be utilized to implement Applicant’s invention.  Claims 1 and 16 do introduce a “machine learning model”, but again, this is merely being used as a generic tool to implement the abstract idea above.  The machine learning model only provides an alternative means for mathematically relating the data at a high level of generality, rather than creating any type of improvement to the technology itself.  Applicant is advised to expand on the machine learning processes in the claims, for example, by further positively reciting the specifics of the training and implementation of the machine learning model to explain how the Net Asset Value is determined from the training of the data items.  Furthermore, claim 16 does introduce a more specific device, an immutable log, but again, this is merely being used as a tool to implement the abstract idea above.  The immutable log only provide an alternative means for recording data, rather than creating any type of improvement to the technology itself.  Because the invention is using the computer simply as a tool to perform the abstract idea on, the judicial exception is not integrated into a practical application.  
Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are at a high level of generality such that they amount to no more than mere instructions to apply the abstract idea using generic components.  Again, specification paragraphs 83–85, 87–89, and 91–93 evidence the generic computer technology that can be utilized to implement Applicant’s invention.  Because merely “applying” the exception using generic computer components cannot provide an inventive concept, claims 1 and 16 are not patent eligible.
Independent claim 12 is rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent system claim 1.  There are no additional elements recited in this claim other than the generic computer parts discussed above.  The only difference is that the steps of claim 1 are implemented by a method in claim 12.  Thus, because the same analysis should be used for all categories of claims, claim 12 is also not patent eligible.  See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014).
Dependent claims 3–11, 13, 15, and 17–20 have been given the full two part analysis, analyzing the additional limitations both individually and in combination.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101.  
For claims 3 and 4, the additional recited limitations of these claims are merely directed to an abstract idea.  These dependent claims only recite executing an action or a business decision based on the Net Asset Value, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 3 and 6, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite communicating the approximation to a computing node.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data outputting, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of these dependent claims fail to amount to significantly more than the judicial exception because the courts have found mere data outputting to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015)).
For claims 5 and 15, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the asset value determination recited in claims 1 and 12 by further specifying how the subset sizes are determined—“based upon a statistical error or a time limit”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claim 7, the additional recited limitations of this claim merely further narrow the abstract idea discussed above.  This dependent claim only narrows the asset value determination request recited in claim 1 by further specifying what it can comprise—“a timing attribute or an accuracy attribute”.  The limitations of this claim fail to integrate the abstract idea into a practical application because this claim does not introduce additional elements other than the generic components discussed above.  This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of this dependent claim fails to establish that the claim provides an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claim 8, the additional recited limitations of this claim merely further narrow the abstract idea discussed above.  This dependent claim only narrows the asset value determination recited in claim 1 by further specifying how the machine learning model is trained—“using historical Net Asset Values”.  The limitations of this claim fail to integrate the abstract idea into a practical application because this claim does not introduce additional elements other than the generic components discussed above.  This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of this dependent claim fails to establish that the claim provides an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 9–11, 13, 19, and 20, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite storing information items, derived values, or code in an immutable log or a derived log.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017)).  Finally, the additional recited limitations of the dependent claims fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015)).
For claims 10 and 18, the additional recited limitations of these claims are merely directed to an abstract idea.  These dependent claims only recite calculating a derived value, which is the abstract idea of mathematical concepts because they recite a mathematical calculation.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claim 17, the additional limitations of this claim merely recite additional steps that amount to no more than insignificant extra-solution activity.  This claim recites receiving financial transaction data.  The limitations of this claim fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017)).  Finally, the additional recited limitations of the dependent claim fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015)).

Response to Arguments
Claim Rejections Under 35 U.S.C. § 112(a)
Applicant’s arguments (Remarks, page 5, ¶ 3–5) filed July 26, 2022, with respect to claims 1, 3–13, and 15–20 have been fully considered and are persuasive.  The rejection of claims 1, 3–13, and 15–20 under 35 U.S.C. 112(a) have been withdrawn in light of Applicant’s amendments. 
Claim Rejections Under 35 U.S.C. § 101
Applicant’s arguments filed on July 26, 2022 have been fully considered but they are not persuasive.
First, Applicant argues that the claims are not directed to an abstract idea because they do not recite a commercial interaction.  Applicant explains that the claims use data related to pricing of financial assets, but the claims largely relate to the machine learning model for predicting the value from inputs.  Even if the claims relate to a machine learning model, however, they still recite pricing financial assets to assist with the purchase and sale of these assets and to make other business decisions.  The claims therefore do recite a commercial interaction, which is a method of organizing human activity.  Next, Applicant argues that the claims do not recite a mathematical relationship because the claims do not recite any mathematical algorithm and instead deploy a machine learning model based on training data to make approximations in real time.  Applicant also argues that reciting a mathematical relationship does not make the claims directed to non-statutory subject matter.  The claims, however, still recite a mathematical relationship even if they do not recite a mathematical algorithm and instead use a machine learning model.  And, claims that recite a mathematical relationship recite an abstract idea, which is a judicial exception.  See MPEP 2106.04(a)(2)(I)(A).  Applicant further points to the 2019 Subject Matter Eligibility Examples to support that the claims in the present invention also do not recite any mathematical concepts, as in Example 39.  See 2019 PEG Examples 37 through 42, at p. 8, https://www.uspto.gov/sites/default/files/documents/101_examples_37to42_20190107.pdf (issued January 7, 2019).  The claim in Example 39, however, is not directed to an abstract idea because it recites collecting digital images, transforming them, and using them to train a neural network.  See 2019 PEG Examples 37 through 42, at p. 8–9.  The claim in Example 39 is directed to applying a neural network to analyzing transformed facial images, which necessarily involves computer technology.  See 2019 PEG Examples 37 through 42, at p. 8–9.  Applicant’s claimed invention, though, as discussed above in the rejection under 35 U.S.C. 101, involves calculating an asset value, which is a mathematical relationship that happens to use machine learning technology.  The machine learning model is an implementation of these abstract ideas through the use of technology, and is therefore addressed further in the next steps of the analysis.  Thus, claims 1, 3–13, and 15–20 do recite an abstract idea.
Second, Applicant argues that the claims recite an improvement to computer technology because they allow for approximation of a Net Asset Value in real time or near real time.  Applicant cites to the specification to explain that various technical limitations prevent computation of a financial portfolio value in real-time (¶ 3).  Applicant has not, however, further recited in the claims how the claimed invention improves the machine learning technology itself.  The improvement provided by the claims is instead to the abstract idea of determining asset prices.  The claims merely use technology to make this determination more efficient—in real time—rather than improving the technology itself in any way.  Although the claims do recite a “machine learning model” to determine the Net Asset Value, the model is only being used as a tool to implement the abstract idea.  Applicant is advised to expand on the machine learning processes in the claims so that the claims can recite an improvement to this technology itself —for example, by further specifying the weighting and training of the machine learning model to positively recite how the claimed invention improves the technology to allow for determinations in real time.  As the claims are currently written, though, the technology is only being used to implement these abstract ideas, rather than improve the technology itself in any way.  Applicant also argues that the claims are not attempting to preempt predicting a Net Asset Value, but are instead trying to protect the unique machine learning model to predict values in real time or near real time.  While preemption is one consideration, however, it is not the standalone test for eligibility.  See MPEP 2106.04(I) (“While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility . . ..  Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B) . . ..  It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible.”).  And, under the two-part eligibility analysis above, the claims are directed to an abstract idea merely applied to computer technology.  Thus, for the reasons discussed above, claims 1, 3–13, and 15–20 do not include additional elements sufficient to integrate the claims into a practical application or amount to significantly more than the judicial exception. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Spampinato et al., U.S. Patent App. No. 2003/0101121, discloses determining a confidence and reliability of an estimate.
Parsons et al., U.S. Patent No. 7,587,354, discloses a system for verifying Net Asset Value using historical and new Net Asset Values stored as data.  
Korisch, U.S. Patent App. No. 2004/0243492, discloses a method of determining the real value of a stock from pricing data.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696